Citation Nr: 0413717	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-01 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic athlete's 
foot.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for loss of visual 
acuity.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for residuals of a 
sebaceous cyst, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  There is no competent evidence to show that the veteran 
had chronic athlete's foot in service, or that any current 
athlete's foot is related thereto.

2.  The veteran's bilateral hearing is within normal limits.

3.  There is no evidence of an eye injury or eye disease in 
service, or that any current eye disease or injury is related 
thereto.

4.  A refractive error is not a disease within the meaning of 
legislation governing VA compensation.

5.  There is no competent evidence to show that the veteran 
had conjunctivitis in service, or that current conjunctivitis 
is related thereto.

6.  There is no competent evidence of residuals of a blocked 
left eye sebaceous gland in service, or evidence of current 
residuals related thereto.


CONCLUSIONS OF LAW

1.  Chronic athlete's foot was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003).

2.  Defective hearing was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

3.  Loss of visual acuity was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

4.  Conjunctivitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

5.  Residuals of a sebaceous cyst of the left eye was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In the present case, a substantially complete application 
regarding the issues on appeal was received in January 1997, 
prior to the VCAA or the Pelegrini decision.  An April 1997 
rating decision denied the veteran's claim.  The veteran was 
provided with notice consistent with 38 U.S.C.A. § 5103(a) in 
January and December 2003.  The Board notes that the veteran 
was told that it was his responsibility to support his claim 
with appropriate evidence.

While it is clear that the timing of VCAA notice did not and 
could not be complied with in the manner contemplated by the 
Court in Pelegrini, a notice error such as this does not 
necessarily result in prejudice to the veteran.  Indeed, the 
Board notes that after the VCAA was enacted, notice was 
provided prior to any further adjudicative action taken by 
the RO.

Secondly, in Pelegrini, the Court found that the failure to 
provide the notice until after a claimant received an initial 
unfavorable AOJ determination would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  The Court, however, also 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  In view of these findings, the Court left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of 38 
U.S.C.A. § 5103(a).

All the VCAA requires is that the duty to notify be satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
in January and December 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Moreover, a supplemental statement of the case 
was issued that considered additional evidence submitted 
after VCAA notice was provided.  In addition, the veteran was 
given every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice and other 
correspondence intended to help him develop his claim.  

The Board points out that the veteran failed to respond to 
either request for information; therefore, the RO's ability 
to assist him was curtailed by his unresponsiveness.  Since 
the veteran did not identify treatment, VA examinations were 
arranged when warranted.  As indicated below, the RO has also 
obtained the veteran's available service medical records.  In 
view of the foregoing, the veteran has been given every 
opportunity to submit evidence to support his claim.  VA is 
not aware of any outstanding sources of pertinent evidence.  
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

With regard to the adequacy of the content of the notice, the 
Board observes the following:  (1) the appellant was informed 
that VA would assist him by obtaining service records, 
medical records, records from other Federal agencies, and a 
medical opinion, if necessary; (2) the veteran was also 
informed that he must identify pertinent medical records and 
other evidence in support of his claim; (3) he was given the 
option of signing authorizations to permit VA to obtain 
records on his behalf; (4) the appellant was informed that he 
was ultimately responsible for ensuring that the pertinent 
records were received by the RO; and (5) the veteran was 
notified of what evidence was needed to support his claim and 
asked to submit evidence.

A review of the record reveals that the RO took appropriate 
steps to obtain service medical records and provide the 
veteran with VA examinations.  No further development was 
possible, since the veteran did not identify any post-service 
treatment.

Therefore, the Board finds that in light of the totality of 
the record, to decide the appeal would not be prejudicial 
error to the claimant.   

Factual Background

A review of the service medical records does not reveal a 
hearing loss as that term is defined by 38 C.F.R. § 3.385.  

An eye examination dated in November 1993 indicated the 
veteran had worn his current glasses for two years.  Unaided 
visual acuity was 20/400 bilaterally.  With glasses, visual 
acuity was 20/20 in the right eye and 20/30 in the left eye.  

In September 1996, the veteran complained of soreness in the 
left eye.  Physical examination revealed a slight crust 
build-up and swelling.  The assessment was a sebaceous gland 
obstruction.  

A November 1996 separation examination report indicated 
uncorrected distant vision was 20/400 bilaterally.  Corrected 
vision was 20/20 in the right eye and 20/30 in the left eye.  
Clinical evaluation revealed normal eyes, and no evidence of 
a sebaceous left eye cyst.  The records did not contain any 
complaints or findings related to athlete's foot, or 
conjunctivitis.

Post-service medical records consist solely of VA examination 
reports dated in March 1997.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
15
15
LEFT
15
10
10
10
15

Speech recognition was 98 percent in the right ear and 96 
percent in the left ear.  Hearing bilaterally was considered 
within normal limits.  Examinations of the skin and feet did 
not contain any complaints or findings related to athlete's 
foot.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Athlete's foot, conjunctivitis, and sebaceous cyst

A thorough review of the record showed that there is no 
evidence of athlete's foot or conjunctivitis in service.  The 
veteran was treated for obstruction of a sebaceous gland in 
service, but it resolved with treatment and there is no 
indication of a recurrence or chronic sequela since.  No 
evidence has been offered or identified by the veteran to 
show that he received treatment for these disorders after 
service.  As such, without evidence of a current disability 
that is related to service, service connection must be 
denied. 

Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Neither service medical records nor the post-service 
audiology evaluation show that any hearing loss meets the 
threshold requirements for impairment.  In fact, post-service 
findings showed the veteran's hearing was within normal 
limits.  For the reasons stated, there is no evidence to 
support the veteran's contention of hearing loss due to 
service.

Vision

Congenital or developmental defects, and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §3.303(c).  There is no 
evidence of an eye injury or disease in service that would 
account for a change in vision during service.  In the 
absence of such evidence, service connection cannot be 
granted for refractive error.  

Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist him is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Based on the foregoing, there is no evidence in the claims 
file to support the veteran's contentions with regard to 
these issues.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic athlete's foot, defective 
hearing, a loss in visual acuity, conjunctivitis, and 
residuals of a sebaceous cyst is denied.


REMAND

The Board finds that additional development is necessary 
regarding the claim for service connection for a bilateral 
foot disorder.

At entrance to service in November 1993, the veteran's hallux 
valgus was asymptomatic, his feet were considered normal, and 
a medical history report indicated he had no problems with 
his feet.  Although no complaints were noted in service, a 
report of medical history prepared at separation from service 
indicated foot problems.  A history of bunions since 
childhood was also noted.  Clinical evaluation revealed 
normal feet.  The veteran also underwent a VA examination 
within six-months of separation at which time bunions and 
bone were irritated.  The appellant stated that in-service 
footwear caused painful bunions.

In light of the above evidence, an opinion is necessary to 
determine if the veteran's foot disorder increased in 
severity as a result of service.  In addition, clarification 
is needed to determine if symptomatic bunions are part and 
parcel of the appellant's preexisting mild hallux valgus.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
bilateral foot disorder since service and 
ask him to sign the appropriate releases.  
Any new records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate each claim, 
what specific evidence VA will secure on 
his behalf, and what specific evidence 
the appellant himself must submit.  The 
veteran must also be told to submit all 
pertinent evidence in his possession that 
has not previously been submitted. 

3.  After the development noted above has 
been accomplished, the veteran should be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
bilateral foot disorder.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physician for review.  After 
reviewing the record to include the 
service medical records, the physician 
should opine whether the hallux valgus 
noted in service was part and parcel of 
the veteran's current bunion disorder.  
If so, provide an opinion as to whether 
it is at least as likely as not that any 
preexisting disability increased in 
severity during military service or is 
otherwise etiologically related to the 
service.  If bilateral hallux valgus is a 
separate disorder, offer an opinion as to 
whether any current bunion disorder was 
incurred or aggravated in-service.  In 
offering an opinion, there should be a 
discussion of the veteran's pertinent 
history with citation to the records that 
support the conclusions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on this 
claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



